 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    MALANJE PHEA,                                         Case No.: 1:20-cv-00175-JLT (HC)

11                       Petitioner,                        ORDER TRANSFERRING CASE TO THE
                                                            SACRAMENTO DIVISION OF THE
12           v.                                             EASTERN DISTRICT OF CALIFORNIA
13    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
14
                         Respondent.
15

16

17          Petitioner has filed a habeas corpus action pursuant to 28 U.S.C. § 2254 challenging a

18   conviction from Sacramento County. Sacramento is part of the Sacramento Division of the United

19   States District Court for the Eastern District of California. Therefore, the petition should have

20   been filed in the Sacramento Division.

21          Local Rule 120(f) allows that a civil action, which has not been commenced in the proper

22   division, may be transferred. Therefore, the Court ORDERS that:

23          1. This action is transferred to the United States District Court for the Eastern District of

24   California sitting in Sacramento;
25   ///
26   ///
27   ///
28   ///
                                                        1
 1           2. All future filings shall reference the new Sacramento case number assigned and shall

 2   be filed at:
                                   United States District Court
 3                                 Eastern District of California
                                   501 "I" Street, Suite 4-200
 4                                 Sacramento, CA 95814
 5
     IT IS SO ORDERED.
 6

 7       Dated:     February 6, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
